DETAILED ACTION
1.	Claims 1-10 of application 16/647,675, filed on 16-March-2020, are presented for examination.  The IDSs received on 16-March-2020 and 12-March-2021 have been considered.  	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Rejections under 35 U.S.C. § 112(b)
2.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


2.2	Claim 5 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The following is a list of the specific rejections:  
	Claim 5:  The phrase “to a height of a lowest point at a height of the bucket of a period a state of the work equipment being the predetermined work state at each plane position in a plan view from the top”  is vague due to grammatical informalities.  

Claim Objections 
3.	Claim 8 is objected to under 37 CFR 1.75(d)(1), wherein --
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The following is a list of the specific objections:
The phrase “at a viewpoint at which the work machine is viewed from the side” [ln. 6]  should be changed to “at a viewpoint at which the work machine is viewed from the side,”.
Claim Rejections under 35 U.S.C. § 102(a)(1)
4.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.2	Claims 1-10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by PCT/JP2017/032171, filed on 6-September-2017, and attached herein with translation.  For simplicity, the Examiner will refer to corresponding English Language Equivalent document, USP Publication 2020/0217050 (Chiba et al). 
	
4.3	Chiba discloses:
Claim 1:  A construction management device [¶0011] comprising: 
a current status landform storage unit that is configured to store current status landform data that is three-dimensional data representing a current status landform of a construction object [0054 (Alternatively, the current landform acquisition device 96 may be configured as an interface such that three-dimensional data of the current landform is acquired in advance by, for example, a drone in which a stereo camera, a laser scanner, an ultrasonic sensor, or the like is mounted, for loading the three-dimensional data in the controller 40.); 0067 (The current landform storage section 43b stores position information of the current landform around the hydraulic excavator (current landform data). The current landform data represents, for example, a point group having three-dimensional coordinate data acquired by the current landform acquisition device 96 at appropriate timing in the global coordinate system.)]; 
a bucket position acquisition unit that is configured to acquire a position of a bucket from a work machine having work equipment including the bucket [0010; 0042; 0045; 0070-0071]; 
and a current status landform update unit that is configured to update a height in the current status landform data to an upper value on the basis of the position of the bucket in a case where a work state of the work equipment is a predetermined work state [0113 (updating of the current landform performed by the current landform updating section 43aa on the basis of the position information of the bucket claw tip. At a coordinate x′ in the horizontal direction (the predetermined work state), a coordinate z1 in the bucket height direction is compared with a coordinate z0 in the current landform height direction. When z1 is inferior (i.e. greater depth equates to an upper value) to z0, z1 is updated as new current landform data.); see Fig. 17].

Claim 2:  wherein the work machine has an intervention control function for decelerating the work equipment, 
wherein the bucket position acquisition unit acquires the position of the bucket and information indicating whether or not the work equipment is in a work state of being subjected to
intervention control, and 
wherein the predetermined work state is a work state in which the work equipment is subjected to the intervention control [0003 (Patent Document 1, for example, discloses a type of (intervention) control, in which a target speed vector of a bucket distal end is calculated using a signal from an operation device (operation lever) and the boom cylinder is controlled such that a vector component having a direction approaching (i.e. the bucket position) the target surface in the target speed vector decreases at distances closer to the target surface to thereby hold a front work implement within a deceleration area (set area) set superior to the target surface (a boundary of the set area).)].

Claim 3:  wherein the predetermined work state is a leveling work state, a compaction work state, or an excavation work state [0002 (an excavation operation); 0007].
Claim 4:  wherein the bucket position acquisition unit acquires respective positions of a plurality of contour points of the bucket [0113 (updating of the current landform performed by the current landform updating section 43aa on the basis of the position information of the bucket claw tip); see Fig. 17 (z1, claw tip(s) at end of bucket], and 
wherein the current status landform update unit updates the height in the current status landform data on the basis of a point closest a design surface [Fig. 17 (first target surface)] among the plurality of contour points [0113 (At a coordinate x′ in the horizontal direction, a coordinate z1 in the bucket height direction is compared with a coordinate z0 in the current landform height direction. When z1 is inferior to z0, z1 is updated as new current landform data.); see Fig. 17 (z1)].

Claim 5:  wherein the current status landform update unit updates the height in the current status landform data to a height of a lowest point at a height of the bucket of a period a state of the work equipment being the predetermined work state at each plane position in a plan view from the top [0113 (updating of the current landform performed by the current landform updating section 43aa on the basis of the position information of the bucket claw tip. At a coordinate x′ in the horizontal direction (the predetermined work state), a coordinate z1 in the bucket height direction is compared with a coordinate z0 in the current landform height direction. When z1 is inferior (i.e. greater depth or lowest point) to z0, z1 is updated as new current landform data.); see Fig. 17 (plane positions current landform 800 (z0), z1 and the first target surface 700)].

Claim 6:  wherein the current status landform update unit prohibits the height in the current status landform data from being updated to an upper value when an operation of moving up the 
bucket is performed in a case where the work state is the predetermined work state [0112 (On the other hand, when the position of the bucket claw tip calculated by the bucket position calculation section 43d is superior to (i.e. lesser depth or shallower) the position of the current landform stored in the current landform storage section 43b, the position information of the current landform stored in the current landform storage section 43b is not updated)].

Claim 7:  A construction management method [0011] comprising the steps of:
acquiring a position of a bucket from a work machine having work equipment including the bucket [0010; 0042; 0045; 0070-0071]; and 
updating a height in current status landform data to an upper value on the basis of the position of the bucket in a case where a work state of the work equipment is a predetermined work state [0113 (updating of the current landform performed by the current landform updating section 43aa on the basis of the position information of the bucket claw tip. At a coordinate x′ in the horizontal direction (the predetermined work state), a coordinate z1 in the bucket height direction is compared with a coordinate z0 in the current landform height direction. When z1 is inferior (i.e. greater depth equates to an upper value) to z0, z1 is updated as new current landform data.); see Fig. 17], the current status landform data being three-dimensional data representing a current status landform of a construction object [0054 (Alternatively, the current landform acquisition device 96 may be configured as an interface such that three-dimensional data of the current landform is acquired in advance by, for example, a drone in which a stereo camera, a laser scanner, an ultrasonic sensor, or the like is mounted, for loading the three-dimensional data in the controller 40.); 0067 (The current landform storage section 43b stores position information of the current landform around the hydraulic excavator (current landform data). The current landform data represents, for example, a point group having three-dimensional coordinate data acquired by the current landform acquisition device 96 at appropriate timing in the global coordinate system.)].
Claim 8:  A display device that is configured to display a current status landform of a construction object and a bucket of work equipment provided in a work machine [0049 (As MG provided by this system for the front work implement 1A, processing is performed, in which a positional relation between the target surface 700 and the work implement 1A (e.g., bucket 10) is displayed on a display device 53a as illustrated in FIG. 15, for example.)], the display device comprising: 
a display unit that is configured to display an image in which the bucket is viewed from a side, a line representing a design surface, and a line representing the current status landform, at a viewpoint at which the work machine is viewed from the side [0089 (The display control section 374a performs processing for displaying on the display device 53a a positional relation between the target surface 700 and the work implement 1A (claw tip of the bucket 10) on the basis of the posture information of the front work implement 1A, the position information of the claw tip of the bucket 10, and the position information of the target surface 700 that are input from MG/MC control section 43. ); see also Fig. 15]
wherein the display unit displays a line representing a height of the current status landform and being updated to an upper position on the basis of a position of the bucket in a case where a work state of the work equipment is a predetermined work state [0050 (The display device 53a is disposed in the cab 16 and can display the positional relation between the target surface 700 and the work implement 1A. The current landform acquisition device 96 acquires position information of a current landform 800 which the work implement 1A is to work on. The controller 40 controls MG and MC.)].

Claim 9:  A construction management device [0011] comprising: 
a current status landform storage unit that is configured to store current status landform
data that is three-dimensional data representing a current status landform of a construction object [0054 (Alternatively, the current landform acquisition device 96 may be configured as an interface such that three-dimensional data of the current landform is acquired in advance by, for example, a drone in which a stereo camera, a laser scanner, an ultrasonic sensor, or the like is mounted, for loading the three-dimensional data in the controller 40.); 0067 (The current landform storage section 43b stores position information of the current landform around the hydraulic excavator (current landform data). The current landform data represents, for example, a point group having three-dimensional coordinate data acquired by the current landform acquisition device 96 at appropriate timing in the global coordinate system.)]; 
a bucket position acquisition unit that is configured to acquire a position of a bucket from a work machine having work equipment including the bucket [0010; 0042; 0045; 0070-0071]; and 
a current status landform update unit that is configured to perform lowest-point update of updating a height in the current status landform data to a lowest point [0113 (updating of the current landform performed by the current landform updating section 43aa on the basis of the position information of the bucket claw tip. At a coordinate x′ in the horizontal direction (the predetermined work state), a coordinate z1 in the bucket height direction is compared with a coordinate z0 in the current landform height direction. When z1 is inferior (i.e. greater depth or lowest point) to z0, z1 is updated as new current landform data.); see Fig. 17 (plane positions current landform 800 (z0), z1 and the first target surface 700)] or upper update of updating the height in the current status landform data to an upper side on the basis of the position of the bucket [0113 (updating of the current landform performed by the current landform updating section 43aa on the basis of the position information of the bucket claw tip. At a coordinate x′ in the horizontal direction (the predetermined work state), a coordinate z1 in the bucket height direction is compared with a coordinate z0 in the current landform height direction. When z1 is inferior (i.e. greater depth equates to an upper value) to z0, z1 is updated as new current landform data.); see Fig. 17], 
wherein the current status landform update unit performs the upper update in a case where an upper update permission condition is satisfied [0113 (When z1 is inferior (i.e. greater depth equates to an upper value) to z0, z1 is updated as new current landform data.)], and performs the lowest-point update in a case where the upper update permission condition is not satisfied.

Claim 10:  A construction management device [0011] comprising: 
a current status landform storage unit that is configured to store current status landform data that is three-dimensional data representing a current status landform of a construction object [0054 (Alternatively, the current landform acquisition device 96 may be configured as an interface such that three-dimensional data of the current landform is acquired in advance by, for example, a drone in which a stereo camera, a laser scanner, an ultrasonic sensor, or the like is mounted, for loading the three-dimensional data in the controller 40.); 0067 (The current landform storage section 43b stores position information of the current landform around the hydraulic excavator (current landform data). The current landform data represents, for example, a point group having three-dimensional coordinate data acquired by the current landform acquisition device 96 at appropriate timing in the global coordinate system.)];
 	a target construction data storage unit that is configured to store a design surface of the construction object [0089 (The display control section 374a performs processing for displaying on the display device 53a a positional relation between the target surface 700 and the work implement 1A (claw tip of the bucket 10) on the basis of the posture information of the front work implement 1A, the position information of the claw tip of the bucket 10, and the position information of the target surface 700 that are input from MG/MC control section 43. )]; 
a bucket position acquisition unit that acquires a position of a bucket from a work machine having work equipment including the bucket [0010; 0042; 0045; 0070-0071]; 
an operation signal acquisition unit that is configured to acquire an operation signal for an operation lever used to operate the work equipment [0053 (The pressure sensors 70a, 70b, 71a, 71b, 72a, and 72b acquire operation pressures (first control signals) developing in the pilot lines 144, 145, and 146 as a result of the operator's operating the operation levers 1a and 1b (operation devices 45a, 45b, and 46a)); Fig. 5 (operator operation sensor)]; and 
a current status landform update unit that is configured to update a height in the current status landform data to an upper value on the basis of the position of the bucket in a case where the position of the bucket is located within a predetermined range of the design surface, and the work equipment is operated [0113 (updating of the current landform performed by the current landform updating section 43aa on the basis of the position information (i.e. during operation of the bucket) of the bucket claw tip. At a coordinate x′ in the horizontal direction (the predetermined work state), a coordinate z1 in the bucket height direction is compared with a coordinate z0 in the current landform height direction. When z1 is inferior (i.e. greater depth equates to an upper value) to z0, z1 is updated as new current landform data.); see Fig. 17].

Prior Art
5.	The following prior art, discovered in an updated search and herein made of record is considered pertinent to Applicant’s disclosure, and consists of documents A-E and N on the attached PTO-892 Notice of References Cited.
	Document N defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
	Documents A-E define the general state of the art which is not considered to be of particular relevance.
	
Prior Art of Record
6.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
7.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

7.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661